CHIEF Justice Rehnquist, Circuit Justice.
The District Court in this case entered a temporary restraining order on October 20, 1998, against the State, enjoining it from proceeding further with the indictments against respondent. Pursuant to Rule 65 of the Federal Rules of Civil Procedure, a temporary restraining order cannot remain in effect for more than 10 days unless extended for good cause by the district court or consented to by the adverse party. I am advised that the Magistrate Judge to whom this ease was assigned has recommended dismissal, and, so far as I know, the matter is now pending before the District Court. I therefore deny the State’s application to vacate the stay, without prejudice to its renewal should the District Court issue a preliminary injunction or further stay the criminal proceedings.